             Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 1 of 13

   Karma M. Giulianelli (SBN 184175)                          Paul J. Riehle (SBN 115199)
 1 karma.giulianelli@bartlitbeck.com                          paul.riehle@faegredrinker.com
   BARTLIT BECK LLP                                           FAEGRE DRINKER BIDDLE & REATH
 2
   1801 Wewetta St., Suite 1200                               LLP
 3 Denver, Colorado 80202                                     Four Embarcadero Center, 27th Floor
   Telephone: (303) 592-3100                                  San Francisco, CA 94111
 4                                                            Telephone: (415) 591-7500
   Hae Sung Nam (pro hac vice)
 5 hnam@kaplanfox.com                                         Christine A. Varney (pro hac vice)
   KAPLAN FOX & KILSHEIMER LLP                                cvarney@cravath.com
 6 850 Third Avenue                                           CRAVATH, SWAINE & MOORE LLP
   New York, NY 10022                                         825 Eighth Avenue
 7 Tel.: (212) 687-1980                                       New York, New York 10019
                                                              Telephone: (212) 474-1000
 8
   Co-Lead Counsel for the Proposed Class in In re
 9 Google Play Consumer Antitrust Litigation                  Counsel for Plaintiff Epic Games, Inc. in Epic
                                                              Games, Inc. v. Google LLC et al.
10 Steve W. Berman (pro hac vice)
   steve@hbsslaw.com                                          Brian C. Rocca (SBN 221576)
11 HAGENS BERMAN SOBOL SHAPIRO LLP                            brian.rocca@morganlewis.com
   1301 Second Ave., Suite 2000                               MORGAN, LEWIS & BOCKIUS LLP
12 Seattle, WA 98101                                          One Market, Spear Street Tower
   Telephone: (206) 623-7292                                  San Francisco, CA 94105-1596
13                                                            Telephone: (415) 442-1000
   Co-Lead Counsel for the Proposed Class in In re
14 Google Play Developer Antitrust Litigation and             Daniel M. Petrocelli, Bar No. 97802
                                                              dpetrocelli@omm.com
15 Attorneys for Pure Sweat Basketball, Inc.
                                                              O’MELVENY & MYERS LLP
16 Bonny E. Sweeney (SBN 176174)                              1999 Avenue of the Stars, 7th Fl.
   bsweeney@hausfeld.com                                      Los Angeles, CA 90067-6035
17 HAUSFELD LLP                                               Telephone: (310) 553-6700
   600 Montgomery Street, Suite 3200
18 San Francisco, CA 94104                                    Counsel for Defendants Google LLC et al.
   Telephone: (415) 633-1908
19
   Co-Lead Counsel for the Proposed Class in In re
20
   Google Play Developer Antitrust Litigation and
21 Attorneys for Peekya App Services, Inc.

22 [Additional counsel appear on signature page]

23

24

25

26

27

28



                                     JOINT STATEMENT RE: CASE SCHEDULE
                   Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 2 of 13


 1                              UNITED STATES DISTRICT COURT

 2                           NORTHERN DISTRICT OF CALIFORNIA
 3
                                      SAN FRANCISCO DIVISION
 4

 5
     IN RE GOOGLE PLAY STORE
 6   ANTITRUST LITIGATION                                   Case No. 3:21-md-02981-JD

 7   THIS DOCUMENT RELATES TO:                              JOINT STATEMENT RE: CASE
 8                                                          SCHEDULE
     Epic Games Inc. v. Google LLC et al., Case
 9   No. 3:20-cv-05671-JD                                   Judge: Hon. James Donato

10   In re Google Play Consumer Antitrust
     Litigation, Case No. 3:20-cv-05761-JD
11

12   In re Google Play Developer Antitrust
     Litigation, Case No. 3:20-cv-05792-JD
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        1
                                   JOINT STATEMENT RE: CASE SCHEDULE
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 3 of 13




 1                  Pursuant to this Court’s Order dated May 14, 2021 (In re Google Play Store

 2   Antitrust Litigation, No. 3:21-md-02981-JD (N.D. Cal. 2021) (“MDL”) ECF No. 39), the parties

 3   in the above-captioned MDL action (“the Parties”), by and through their undersigned counsel,

 4   submit this Joint Statement regarding the Parties’ proposed case schedule.

 5            I.   PLAINTIFFS’ PROPOSED SCHEDULE

 6          On November 6, 2020, the Parties filed a stipulation in which they jointly proposed a

 7   case schedule that requested an April 26, 2022 trial date. (Epic Games, Inc. v. Google LLC, No.

 8   3:20-cv-05671-JD (N.D. Cal. 2020) (“Epic”) ECF No. 87 at 2.) That agreed-to schedule

 9   reflected the Court’s admonition that the case should not deviate from the Court’s standing order

10   requiring cases to be scheduled for trial within 18 months. (See Standing Order for Civil Cases

11   Before Judge Donato at ¶ 4 (“As a general rule, counsel should budget no more than 18 months

12   between the initial case management conference and trial.”).) At the case management

13   conference on May 13, 2021, the Court was unequivocal: “I very much want to keep the April

14   trial date of next year. I don’t want to move that.” (Status Conf. Tr. (5/13/2021) at 4:22-23.)

15   Class Plaintiffs and Epic Games, Inc. (“Epic”, together with Class Plaintiffs “Plaintiffs”) agree

16   and have therefore proposed a reasonable schedule that honors the parties’ prior agreement and

17   heeds the Court’s wishes to keep the trial date as April 26, 2022. In contrast, Google now seeks

18   to push back the first trial date to the very end of May.

19          Google’s qualms with Plaintiffs’ proposed schedule are without merit. Google takes

20   issue with the cases proceeding with common dates for expert and dispositive

21   motions. Plaintiffs’ proposal, however, is far more efficient than pursuing multiple rounds of

22   dispositive motions, expert reports and Daubert briefing, as Google’s schedule provides.

23   Further, Plaintiffs’ proposal will allow for coordinated briefing of common issues. This

24   efficiency is exactly what the Parties agreed was appropriate for Google’s motion to dismiss.

25   Expert reports, dispositive motions and Daubert motions are no different. (See Status Conf. Tr.

26   (5/13/2021) at 6:6-8 (The Court: “I don't want to have multiple Daubert rounds. Okay? I want

27   to have effectively one Daubert proceeding.”).)

28
                                                            2
                                       JOINT STATEMENT RE: CASE SCHEDULE
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
               Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 4 of 13




 1           With regard to the class proceedings, Google complains this schedule results in a “one-

 2   way intervention” problem because a summary judgment ruling before class certification would

 3   bind Google but not bind absent class members. But, Google’s approach of allowing Epic to

 4   proceed with dispositive motions, including seeking summary judgment on its overlapping

 5   theories, exposes Google to the exact same risk it complains of. Conversely Plaintiffs’ proposal

 6   provides for the hearing on class certification to come before any hearing on dispositive motions.

 7   And, of course, the “one-way intervention” rule has no application to expert discovery or

 8   Daubert motions.

 9           Finally, Google suggests that there is no urgency here by implying that it did no harm to

10   Epic by removing Fortnite from Google Play, because there are other ways to download Fortnite

11   onto an Android device. But that assertion runs contrary to the core allegation of Epic’s

12   Complaint, which is that “there is no viable substitute to distributing Android apps through the

13   Google Play Store” because of Google’s anticompetitive restrictions. (Epic ECF 1 at ¶ 72.) Epic

14   reiterates its need for an expeditious trial schedule for all the reasons it set forth in the initial joint

15   case management statement filed on October 2, 2020, including the fact that “Fortnite’s removal

16   caused an uproar and backlash against Epic”. (Epic ECF No. 55 at 17.) Epic has been, and

17   continues to be, harmed by Google’s anticompetitive conduct, and seeks an expeditious trial to

18   remedy that.

19           Lastly, Plaintiffs take no position on sequence of trials, as the Court made clear that the

20   Parties should “be prepared to discuss that with the Court at the next status conference.” (MDL

21   ECF No. 39 at 1.)

22           Plaintiffs’ proposed schedule follows:

23

24

25

26

27

28
                                                            3
                                       JOINT STATEMENT RE: CASE SCHEDULE
                     Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
         Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 5 of 13




 1                                  Plaintiffs’ Proposed Schedule

 2   ACTIVITY                                                  DATE

 3   Substantial Completion of Party Document                  June 30, 2021
     Production
 4
     Hearing on Google Motion to Dismiss                       July 22, 2021
 5
     Merits Expert Witness Disclosure (identity and            October 25, 2021
 6   topics for opening experts only)
 7   Fact Discovery Cut Off                                    November 5, 2021
 8   Opening Expert Reports                                    November 12, 2021
 9   Rebuttal Expert Reports (merits and class)                December 13, 2021
10   Class Certification Motion (with expert reply             January 7, 2022
     report on class issues)
11
     Expert Discovery Cut Off                                  January 14, 2022
12
     Dispositive Motions/Daubert                               January 21, 2022
13
     Class Certification Opposition                            February 4, 2022
14
     Dispositive Motions/Daubert Opposition                    February 18, 2022
15
     Class Certification Reply                                 February 25, 2022
16
     Class Certification Hearing                               March 10, 2022
17
     Dispositive Motions Replies                               March 10, 2022
18
     Class Certification Opposition With Expert                March 31, 2022
19   Report
20   Dispositive Motion Hearing and Expert Hot                 March 17, 2022 (hot tub)
     Tub                                                       March 24, 2022 (dispositive hearing)
21
     Serve (but not file) Motions in Limine                    March 24, 2022
22
     Pretrial Filing Date                                      April 7, 2022
23
     Trial                                                     April 25, 2022
24

25

26

27

28
                                                      4
                                 JOINT STATEMENT RE: CASE SCHEDULE
               Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 6 of 13




 1           II.   GOOGLE’S PROPOSED SCHEDULE

 2          Epic and the putative classes have vastly differing views as to the sequencing of potential

 3   trials, which have led to an unrealistic (and prejudicial) “joint” proposed schedule that requires

 4   double- and triple-tracking significant efforts on three different dockets. Google’s view is that

 5   Epic’s case is fundamentally defective (as shown in Google’s motion to dismiss filed on

 6   November 13, 2020), but should be scheduled to proceed to the merits first because Epic seeks

 7   injunctive relief only and needs no class certification process. Toward that end, Google proposes

 8   a reasonable schedule to efficiently manage case activity, whereby: Google’s motion to dismiss

 9   proceeds as scheduled in July; if the case proceeds beyond the pleadings, then coordinated fact

10   discovery would continue through a common “closing” date for all cases; followed by merits

11   work in the Epic case proceeding in parallel with class certification work in the putative class

12   cases. This proposal is consistent with the Court’s standing order and statements at various

13   status conferences and is the most common-sense approach for the following reasons:

14          First, the class plaintiffs’ proposal is unrealistic and highly prejudicial to Google. For

15   example, under their proposed schedule, the Court will hear class certification arguments a mere

16   28 days before the pretrial conference. In accordance with the Court’s Standing Order for Civil

17   Jury Trials, the parties would then be required to file pretrial documents a mere 14 days later,

18   requiring parties to hastily proceed with trial preparation prior to knowing the Court’s decision

19   on class certification issues. Similarly, the class plaintiffs propose March 24 for dispositive

20   motions, the same date that pretrial documents are due under the Court’s Standing Order for

21   Civil Jury Trials. This proposed schedule imposes serious burdens on the Court as it will need to

22   hear and decide the class certification motions filed by both Consumer Plaintiffs and Developer

23   Plaintiffs and dispositive motions and Daubert motions, all in March 2022.

24          Further, class plaintiffs and Epic alike propose to triple-track merits and class experts

25   discovery for all cases. In other words, class plaintiffs and Epic now propose doing all expert

26   work—both merits experts and class experts—for all cases at the exact same time; they also

27   propose to do both class certification briefing and dispositive motion briefing for all cases at the

28
                                                           5
                                      JOINT STATEMENT RE: CASE SCHEDULE
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 7 of 13




 1   exact same time. That contradicts the Court’s prior guidance to have fact discovery followed by

 2   class cert proceedings, then merits expert discovery, and then dispositive motion practice. See

 3   Status Conf. Tr. (10/29/2020) at 7:23-8:17. The Court stated:

 4          THE COURT: Now, in terms of a scheduling order, first, the way I like to pace cases is
            to have fact discovery -- class cert proceedings go before the close of fact discovery. All
 5          right? So it’s class cert, get through that; close the fact discovery, finish that; then you do
            your expert discovery, and then you file your dispositive motions and Daubert motions.
 6          All right?
 7   Id. Google agrees that the Court’s preferred approach makes sense and proposes a schedule

 8   consistent with its preferences that is more consistent with standard practice and less prejudicial.

 9          Class plaintiffs’ proposal also creates a one-way intervention problem and related due

10   process concerns. Their proposal would force Google to file dispositive motions in the class

11   cases before it even opposes class certification, and long before the Court decides the class

12   certification motions. E.g., Villa v. San Francisco Forty-Niners, Ltd., 104 F. Supp. 3d 1017,

13   1021 (N.D. Cal. 2015) (Rule 23(c)(2) “exists in part to protect defendants from unfair ‘one-way

14   intervention,’ where the members of a class not yet certified can wait for the court's ruling on

15   summary judgment and either opt in to a favorable ruling or avoid being bound by an

16   unfavorable one”).

17          Finally, the torrid pace of activity in early 2022 proposed by plaintiffs is unreasonable

18   and unnecessary. Epic’s insistence on an April 2022 trial date—despite the Court indicating that

19   pushing that date by one month was reasonable to accommodate potential trial conflicts—only

20   exacerbates the problem. While Epic continues to argue about the need for speed, Epic

21   continues to distribute on Android through the Samsung Galaxy Store and direct downloads from

22   its website. And, unlike in its case against Apple, Epic did not seek emergency relief because

23   there is no emergency here. (At all events, the status quo is of Epic’s making when it deceived

24   Google into accepting it onto Google Play only to then willfully violate the policy that is the

25   subject of this lawsuit.) Finally, we acknowledge plaintiffs’ reference to the Court’s “general

26   rule” of 18-months to trial, but this MDL is not a standard case. While Epic, a would-be

27   competitor, is alleging an injunctive-only claim and asking for trial priority, there are two

28
                                                           6
                                      JOINT STATEMENT RE: CASE SCHEDULE
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
              Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 8 of 13




 1   putative classes of plaintiffs (developers and consumers) vying for the same purported

 2   overcharge. These cases are moving briskly, but there are practical limits in a case of this nature.

 3          For these reasons, Google proposes the following schedule:

 4
                                         Google’s Proposed Schedule
 5
         ACTIVITY                                                   DATE
 6
         Substantial Completion of Party Document                   June 30, 2021
 7       Production
 8       Hearing on Google Motion to Dismiss                        July 22, 2021
 9       Fact Discovery Cut Off (reopens re classes for             November 15, 2021 (all cases)
         44 days after ruling on class cert)
10
         Merits Expert Witness Disclosure (identity and             November 15, 2021 (Epic case only)
11       topics for opening experts only)
12       Opening Merits Expert Reports                              November 22, 2021 (Epic case only)
13       Rebuttal Merits Expert Reports                             January 7, 2022 (Epic case only)
14       Merits Expert Discovery Cut Off                            January 28, 2022 (Epic case only)
15       Class Certification Motion With Expert Report              January 31, 2022
16       Dispositive Motions/Daubert                                February 4, 2022 (Epic case only)
17       Dispositive Motions/Daubert Opposition                     March 4, 2022 (Epic case only)
18       Dispositive Motions Replies                                March 24, 2022 (Epic case only)
19       Class Certification Opposition With Expert                 March 31, 2022
         Report
20
         Dispositive Motion Hearing and Expert Hot                  April 7, 2022 (Epic case only)
21       Tub
22       Serve (but not file) Motions in Limine                     April 21, 2022 (Epic case only)
23       Class Certification Reply With Expert Report               April 29, 2022
24       Pretrial Filing Date                                       May 5, 2022 (Epic case only)
25       Class Certification Hearing (including expert              May 12, 2022
26       testimony/hot tubbing if the Court requests)
         Trial – Epic Case Only                                     May 30, 2022 (Epic case only)
27

28
                                                           7
                                      JOINT STATEMENT RE: CASE SCHEDULE
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
            Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 9 of 13




 1        Respectfully submitted,

 2   Dated: May 27, 2021                           CRAVATH, SWAINE & MOORE LLP
 3                                                   Christine Varney (pro hac vice)
                                                     Katherine B. Forrest (pro hac vice)
 4                                                   Gary A. Bornstein (pro hac vice)
                                                     Yonatan Even (pro hac vice)
 5                                                   Lauren A. Moskowitz (pro hac vice)
                                                     M. Brent Byars (pro hac vice)
 6

 7                                                 FAEGRE DRINKER BIDDLE & REATH LLP
                                                     Paul J. Riehle (SBN 115199)
 8
                                                   Respectfully submitted,
 9
                                                   By:       /s/ Yonatan Even
10                                                           Yonatan Even
11
                                                             Counsel for Plaintiff Epic Games, Inc.
12

13
     Dated: May 27, 2021                           BARTLIT BECK LLP
14
                                                     Karma M. Giulianelli
15
                                                   KAPLAN FOX & KILSHEIMER LLP
16                                                   Hae Sung Nam

17
                                                             Respectfully submitted,
18

19                                                 By:       /s/ Karma M. Giulianelli
                                                             Karma M. Giulianelli
20
                                                             Co-Lead Counsel for the Proposed Class in
21                                                           In re Google Play Consumer Antitrust
22                                                           Litigation

23

24

25

26

27

28
                                                         8
                                   JOINT STATEMENT RE: CASE SCHEDULE
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 10 of 13




 1

 2   Dated: May 27, 2021                           PRITZKER LEVINE LLP
                                                     Elizabeth C. Pritzker
 3
                                                   Respectfully submitted,
 4
                                                   By:       /s/ Elizabeth C. Pritzker
 5
                                                             Elizabeth C. Pritzker
 6
                                                             Liaison Counsel for the Proposed Class in
 7                                                           In re Google Play Consumer Antitrust
                                                             Litigation
 8
     Dated: May 27, 2021                           HAGENS BERMAN SOBOL SHAPIRO LLP
 9
                                                     Steve W. Berman
10                                                   Robert F. Lopez
                                                     Benjamin J. Siegel
11
                                                   SPERLING & SLATER PC
12                                                   Joseph M. Vanek
13                                                   Eamon P. Kelly
                                                     Alberto Rodriguez
14

15                                                 Respectfully submitted,
16                                                 By:       /s/ Steve W. Berman
17                                                           Steve W. Berman

18                                                           Co-Lead Interim Class Counsel for the
                                                             Developer Class and Attorneys for Plaintiff
19                                                           Pure Sweat Basketball
20

21

22

23

24

25

26

27

28
                                                         9
                                   JOINT STATEMENT RE: CASE SCHEDULE
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 11 of 13




     Dated: May 27, 2021                           HAUSFELD LLP
 1                                                   Bonny E. Sweeney
 2                                                   Melinda R. Coolidge
                                                     Katie R. Beran
 3                                                   Scott A. Martin
                                                     Irving Scher
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:      /s/ Bonny E. Sweeney
 7                                                          Bonny E. Sweeney
 8                                                          Co-Lead Interim Class Counsel for the
                                                            Developer Class and Attorneys for Plaintiff
 9
                                                            Peekya App Services, Inc.
10

11   Dated: May 27, 2021                           MORGAN, LEWIS & BOCKIUS LLP
                                                     Brian C. Rocca
12                                                   Sujal J. Shah
13                                                   Michelle Park Chiu
                                                     Minna L. Naranjo
14                                                   Rishi P. Satia

15
                                                   Respectfully submitted,
16

17                                                 By:      /s/ Brian C. Rocca
                                                            Brian C. Rocca
18
                                                   Counsel for Defendants Google LLC et al.
19

20

21

22

23

24

25

26

27

28
                                                       10
                                   JOINT STATEMENT RE: CASE SCHEDULE
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
           Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 12 of 13




     Dated: May 27, 2021                           O’MELVENY & MYERS LLP
 1                                                   Daniel M. Petrocelli
 2                                                   Ian Simmons
                                                     Benjamin G. Bradshaw
 3                                                   E. Clay Marquez
                                                     Stephen J. McIntyre
 4

 5
                                                   Respectfully submitted,
 6
                                                   By:      /s/ Daniel M. Petrocelli
 7                                                          Daniel M. Petrocelli
 8                                                 Counsel for Defendants Google LLC et al.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       11
                                   JOINT STATEMENT RE: CASE SCHEDULE
                 Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
             Case 3:20-cv-05671-JD Document 148 Filed 05/27/21 Page 13 of 13




                                          E-FILING ATTESTATION
 1

 2                  I, Yonatan Even, am the ECF User whose ID and password are being used to file
 3   this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that each of the
 4   signatories identified above has concurred in this filing.
 5
                                                                   /s/ Yonatan Even
 6                                                                   Yonatan Even
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          12
                                      JOINT STATEMENT RE: CASE SCHEDULE
                    Case No. 3:21-md-02981-JD; 3:20-cv-05671-JD; 3:20-cv-05761-JD; 3:20-cv-05792-JD
